Truly, J.,
delivered tbe opinion of tbe court.
This is a suit instituted by appellants in a justice of tbe peace court, and, so far as tbis record shows, tbe case was never tried or decided by tbe justice of tbe peace. There is no judgment of the justice of.tbe peace, no bond for appeal to tbe circuit court, nothing to show a final determination in tbe court where tbe ease was first tried. Sections 83 and 84 of tbe Code of 1892 state what is necessary to be done in causes originating before a justice of tbe peace and appealed to tbe circuit court. Under tbe facts disclosed by tbis record, tbe circuit court bad no jurisdiction, and therefore tbis court has none, and we are forced to dismiss tbe appeal. Appellants may, if they can, perfect their appeal by certiorari, whereupon we will reinstate tbe case, conditioned that tbe appellants shall pay tbe costs of tbe appeal in tbis court. See Gardner v. R. R. Co., 78 Miss., 640, 29 South., 469, and cases there cited.

Appeal dismissed, but with privilege of reinstatement on terms indicated.

*



 The case was reinstated and afterwards decided on its merits. See next case in these reports.